Citation Nr: 1418394	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  08-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1971 and subsequently completed service with the U.S. Army Reserve.

This case was last before the Board of Veterans' Appeals (Board) in September 2013, on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2012, the Board remanded the above claims for additional development.  In September 2013, the Board denied entitlement to service connection for both tinnitus and bilateral hearing loss.  The Board's September 2013 denials, as well as the portion of the May 2012 remand addressing a claim for hearing loss, are vacated below and the issue remaining on appeal - entitlement to service connection for tinnitus, is granted.


FINDINGS OF FACT

1.  On September 28, 2007, the Milwaukee VA RO received from the Veteran a written withdrawal of his claim for service connection for bilateral hearing loss; the issue of service connection for bilateral hearing loss was not formally appealed or certified to the Board.

2.  The Board's May 2012 Remand incorrectly characterized the claim for service connection for bilateral hearing loss as in appellate status.

3.  The Board's September 2013 decision, denying service connection for tinnitus, does not reflect consideration of all pertinent evidence of record.

4.  The Veteran has reported experiencing tinnitus ever since an in-service grenade detonation.

 
CONCLUSIONS OF LAW

1.  The portion of the May 2012 Board decision that characterized the issue of bilateral hearing loss as in appellate status is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

2.  The Board's September 2013 decision is vacated in its entirety.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt, and prior to consideration of, most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, as the Board's actions are favorable to the Veteran, and result in a full grant of the only issue properly on appeal, no discussion of VCAA compliance is necessary.

II.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2007, the Veteran wrote to VA that he no longer wished to appeal the issue of service connection for hearing loss and was only appealing the issue of service connection for tinnitus.  His withdrawal of the issue of service connection for hearing loss was effective upon the RO's receipt of his statement.  See 38 C.F.R. § 20.204(b) (3).  In March 2008, the RO issued a statement of the case (SOC) addressing only the issue of service connection for tinnitus.  The Veteran formally appealed that issue, and, through his representative, submitted an informal hearing presentation to the Board in April 2012 that only addressed tinnitus.  

However, in May 2012, the Board noted that the issue of entitlement to service connection for hearing loss was "inextricably intertwined with the issue of service connection for tinnitus, and as such, it must still be considered."  As the issue of service connection for hearing loss was no longer on appeal, the Board did not have jurisdiction to address it.  The portion of the April 2012 Board remand addressing hearing loss is vacated.  38 C.F.R. § 20.904.  Further, as the issue of service connection for bilateral hearing loss was not properly before the Board in April 2012, it should not have been addressed in the September 2013 Board decision.  

In regard to the claim for service connection for tinnitus, the September 2013 Board decision does not reflect any analysis of three pertinent, supportive lay statements submitted in September 2006.  Moreover, the September 2013 decision indicates that the Veteran had not submitted any pertinent private medical evidence, but the claims file contains a March 2009 private hearing test and an October 2006 letter from a private audiologist.  Due to these errors, and the error in addressing the issue of service connection for hearing loss, the September 2013 Board decision is hereby vacated in its entirety.  38 C.F.R. § 20.904.

III. Service Connection - Tinnitus

The Veteran contends that, during basic training, he was nearby a hand grenade explosion and thereafter experienced ringing in his ears.  A fellow service member, P.L. wrote to VA in September 2006 and affirmed that the Veteran informed him, while they were in service, of the incident.  A September 2006 statement from the Veteran's father reflects that the Veteran informed his parents, while he was on active duty, of the grenade incident and subsequently complained of ringing in his ears.  The Veteran's wife also wrote to VA in September 2006 and reported that he had telephoned and written to her, while he was in service, about the grenade incident.  She also noted that, after service, he complained of ringing in his ears.  The claims file reflects private and VA diagnoses of tinnitus.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Tinnitus is considered to a disorder that a lay person may diagnose, as it is identified purely by its symptoms.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although the Veteran's service treatment records do not indicate complaints of tinnitus, and a May 2012 VA examiner opined that tinnitus was less likely than not related to his active duty, the Veteran is competent to report when his tinnitus began.  Moreover, as the Veteran's account is supported by multiple lay statements, the Board also finds him credible.  Caluza v. Brown, 7 Vet. App. at 511-512.  

Given the totality of the evidence, to particularly include the competent and credible lay assertions, the Board will resolve all reasonable doubt in the Veteran's favor and grant the claim.  38 C.F.R. § 3.102.  Service connection for tinnitus is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


